DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicant’s response and amendment of 3/2/2021 are acknowledged. Applicants have amended claims 17 and 19. The amendment is not in compliance. The claims have been marked with the amendment rules of marking properly and addition and deletion of limitations. 
Status of Claims
3.   Claims 1-26 are pending. Applicants have amended claims 17 and 19. The amendment is not in compliance. The claims have been marked with the amendment rules of marking properly and addition and deletion of limitations. For the purpose of advancing prosecution the examiner advise the applicants that in response to this action applicants should the claims 17 and 19 as following.
Claim 17.( Currently Amended )  A method of modulating immune function in mammals, said method comprising step of administering effective concentration of Bacillus coagulans in the form of spore or vegetative cells,  to said mammals to bring about the effect of immune modulation by polarizing macrophages.
Claim 19.( Currently Amended )   The method as in claim 17, wherein the vegetative cells includBacillus coagulans.
 Drawings
4.    The drawings submitted 4/29/2019 are accepted by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency
5.    Sequences appearing in page 14 of  the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Election/Restrictions
6.    Applicant’s election without traverse of 3/02/2021 is acknowledged. Applicant has elected group III (claims 17-26 are drawn to a method of modulating immune response). 
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/02/2021.


Claim Rejections - 35 USC § 112
7.    The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The specification lacks complete deposit information for the deposit of MTCC 5856, it is not clear that strains possessing the identical properties of MTCC 5856 are known and publicly available or can be reproducibly isolated from nature without undue experimentation.
	Exact replication of a strain is an unpredictable event.  Although applicant has provided a written description of a method for selecting the claimed strain, this method will not necessarily reproduce cells which are chemically and structurally identical to those claimed. Undue experimentation would be required to screen all of the possible species to obtain the claimed cells.
	Because one skilled in the art could not be assured of the ability to practice the invention as claimed in the absence of the availability of the MTCC 5856, a suitable deposit for patent purposes, evidence of public availability of the MTCC 5856 strains or evidence of the reproducibility without undue experimentation is required.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.  As a possible means for completing the record, applicant may 
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;

	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.

	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.


Claim Rejections - 35 USC § 112
9.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

10.        Claims 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of  in vitro  Modulation of Immune Function by Macrophage Polarisation, does not reasonably provide enablement for a method of modulating immune function in mammals.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/ and /or the invention commensurate in scope with these claims. 
       The claims are broadly drawn to a method of modulating immune function in mammals, said method comprising step of administering effective concentration of Bacillus coagulans in the form of spore or vegetative cells or spore and vegetative cell, to said mammals to bring about the effect of immune modulation by polarizing macrophages.
     The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and /or use the invention commensurate in scope with these claims. 
   Specification paragraph [0054] recites, “In another preferred embodiment, the composition is used as a supplement/additive for increasing the immune function in mammals. In a related aspect, the mammal is preferably human. In another related embodiment, the composition comprising heat inactivated spores of Bacillus coagulans is formulated with pharmaceutically/nutraceutically accepted exicipients, adjuvants and administered in the form of powder, infant formulation, suspension, syrup, emulsion, tablets, capsules, eatable or chewable.” This is the only description of such a method without any actual practice of said method.
    The examples in the specification are limited with Example 1: Process of Heat Inactivation of Spores and Vegetative Cells of Bacillus coagulans and Example 2: Modulation of Immune Function by Macrophage Polarisation. 
      The specification fails to describe a method a method of modulating immune function in mammals, said method comprising step of administering effective concentration of Bacillus coagulans in the form of spore or vegetative cells or spore and 
   Enablement is considered in view of the Wands factors (MPEP) 2164.01(a). Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation. Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples (6) the quantity of experimentation, (7) the relative skill of those in the art, and (8) the breadth of the claims.
 	Applying the above test to the facts of record, it is determined that 1) the nature of invention is method of modulating immune function in mammals 4) The amount direction or guidance presented in the specification is limited in vitro  Modulation of Immune Function by Macrophage Polarisation 5) there are no working examples which suggest the desired results of method of modulating immune function in mammals 6) the relative skill of those in the art is commonly recognized as quite high (post – doctoral level).
	 In conclusion the specification does not support the broad scope of the claims a method a  method of modulating immune function in mammals, said method comprising step of administering effective concentration of Bacillus coagulans in the form of spore or vegetative cells or spore and vegetative cell, to said mammals to bring about the effect of immune modulation by polarizing macrophages. Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to how to make and use the claimed invention in manner reasonably correlated with the scope of the claims broadly reciting method of modulating immune function in mammals. In view of all of the above, in view of the lack of predictability in the art, it is determined that it would require undue experimentation to make and use the Invention commensurate in scope with the claims.   



Claim Rejections - 35 USC § 112
11.        Claims 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
                “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc.,  107 F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gostelli,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using  "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood,  107 F.3d at 1572,  41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

    The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Regents of the University of California v. Eli Lilly & Co., the court stated:

                “A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

           Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115). The skilled artisan cannot envision the detailed structure of the peptide fragments thereof, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus.  
   
        The claims are broadly drawn to a method of modulating immune function in mammals, said method comprising step of administering effective concentration of Bacillus coagulans in the form of spore or vegetative cells or spore and vegetative cell, 
The examples in the specification are limited with Example 1: Process of Heat Inactivation of Spores and Vegetative Cells of Bacillus coagulans and Example 2: Modulation of Immune Function by Macrophage Polarisation. 
      The specification fails to describe a method a method of modulating immune function in mammals, said method comprising step of administering effective concentration of Bacillus coagulans in the form of spore or vegetative cells or spore and vegetative cell, to said mammals to bring about the effect of immune modulation by polarizing macrophages. Therefore, the written description is not commensurate in scope with the claims.


Claim Rejections - 35 USC § 102
12.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.      Claims 17-18, 20, 25 and 26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated  by Majeed et al. (Journal of Toxicology vol.6, issue 1, pp.1-9 , 2016).
         The claims are drawn to a method of modulating immune function in mammals, said method comprising step of administering effective concentration of Bacillus coagulans in the form of spore or vegetative cells or spore and vegetative cell, to said mammals to bring about the effect of immune modulation by polarizing macrophages. 
     Majeed et al. teach a method of modulating immune function in mammals, said method comprising step of administering effective concentration of Bacillus coagulans in the form of spore or vegetative cells ( see abstract and page I, introduction). Majeed et al. teach limitations of claims 18 and 20 viable spores and Bacillus coagulans MTCC 
 The prior art anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
14.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.      Claims 17-20 and 25-26 are rejected under 35 U.S.C. 103 as being obvious over Majeed et al. (Journal of Toxicology vol.6, issue 1, pp.1-9 , 2016) as applied to claims 17-18, 20, 25 and 26 above and further over Majeed et al. (US 20180338508 priority to 5/26/2017, hereafter called Majeed et al. II).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
      The claims are drawn to a method of modulating immune function in mammals, said method comprising step of administering effective concentration of Bacillus coagulans in 
Majeed et al. (Journal of Toxicology vol.6, issue 1, pp.1-9, 2016) has been discussed above, but does not use Bacillus coagulans MTCC 5856.
    Majeed et al. II teach a beverage composition comprising Bacillus coagulans MTCC 5856 in the form of spore and bacterium, wherein the spores include viable or heat killed or dead spores of Bacillus coagulans MTCC 5856 (see claims 1-3). Majeed et al. II also teach the bacterium includes viable or heat killed or dead or lysed vegetative cells of Bacillus coagulans MTCC 5856 (see claim 4).   Majeed et al. II teach that these beverages are widely consumed food constituents and can be looked upon as a source for co-administering probiotics to modify the gut microflora yielding increased health benefits (see para 0003-0004). 
In this case, it would be prima facie obvious at the time the invention was made to modify the method of modulating immune function in mammals, said method comprising step of administering effective concentration of Bacillus coagulans in the form of spore or vegetative cells or spore and vegetative cell, to said mammals to bring about the effect of immune modulation by polarizing macrophages as taught by Majeed et al., wherein the composition comprises spores include viable or heat killed or dead spores of Bacillus coagulans MTCC 5856 as taught by Majeed et al., II in order to provide a Bacillus coagulans strain that has been subjected to treatments under extreme stress, temperature and pressure conditions wherein the spore viability is maintained post said treatments.

Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different antigens for a multivalent vaccine thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Conclusion
16.    No claims are allowed. 
17.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thru-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        May 21, 2021



/JANA A HINES/Primary Examiner, Art Unit 1645